COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-343-CV
 
IN THE INTEREST OF W.J.H., JR.,
J.J.H., D.D.H., AND D.N.H.,
CHILDREN
 
------------
FROM THE 323RD DISTRICT COURT OF
TARRANT COUNTY
------------
OPINION
------------
       
Answering three special issues after trial, a jury found that (1) Appellant
Evelyn D. knowingly placed or knowingly allowed W.J.H. Jr., J.J.H., D.D.H., and
D.N.H. ("the children") to remain in conditions or surroundings that
endangered their physical or emotional well-being; (2) Evelyn engaged in conduct
or knowingly placed the children with persons who engaged in conduct that
endangered the children's physical or emotional well-being; and (3) termination
of the parent-child relationship would be in the children's best interest.(1) 
Based on the verdict, the trial court entered a judgment terminating Evelyn's
parental rights over the children.  We affirm the trial court's judgment.
Jury
Charge
       
In her first point, Evelyn contends that "the trial court erred by
including questions in the court's charge to the jury that applied to the four
children collectively, and by failing to submit a separate set of questions for
each individual child."  In other words, Evelyn contends that the
three special issues submitted to the jury should have been submitted separately
for each child.  Evelyn also points out in a footnote in her brief that the
charge violated the broad-form submission requirement.  We hold that the
trial court erred by failing to submit to the jury a separate broad-form
question regarding the termination of Evelyn's parental rights to each child.(2) 
That is, the jury should have been asked to separately determine whether the
parent-child relationship between Evelyn and W.J.H., Jr. should be terminated,
whether the parent-child relationship between Evelyn and J.J.H. should be
terminated, whether the parent-child relationship between Evelyn and D.D.H.
should be terminated, and whether the parent-child relationship between Evelyn
and D.N.H. should be terminated.(3)  Evelyn,
however, failed to preserve this error.
       
To preserve error in the jury charge, the complaining party must timely and
plainly make the court aware of the complaint and get a ruling.(4) 
The record does not show that Evelyn lodged any objection or request relating to
the jury charge before the charge was submitted to the jury.  In fact,
Evelyn did not raise this complaint until she filed her motion for new trial. 
Thus, her objection was untimely.(5) 
Additionally, Evelyn's trial counsel appears to have participated in the
drafting of the jury charge and apparently agreed with it.(6) 
Finally, Evelyn claimed fundamental error for the first time at oral argument;
in her brief on appeal, Evelyn does not allege, argue, or cite any authority for
the proposition that the all-for-one submission used below amounted to
fundamental error.(7)  For all of these
reasons, we hold that Evelyn failed to preserve the error in the jury charge. 
We overrule her first point.
Toxicology
Results
       
In Evelyn's second point, she contends that "the trial court erred by
admitting in evidence the results of toxicology tests performed on the children
since the sponsoring testimony did not establish the required indicia of
trustworthiness."  Appellee Texas Department of Protective and
Regulatory Services ("CPS") argues that we should not address this
point because it did not appear in Evelyn's statement of points filed in the
trial court under section 263.405(b) of the Texas Family Code.(8)
That section provides:

       
  Not later than the 15th day after the date a final order is signed by the
  trial judge, a party intending to appeal the order must file with the trial
  court a statement of the point or points on which the party intends to appeal. 
  The statement may be combined with a motion for a new trial.(9)

In involuntary
termination cases, we are required to strictly construe the involuntary
termination statutes in favor of the parent.(10) 
Here, the State asks us to construe section 263.405(b) against the parent
and hold that the parent's failure to present a particular point in her timely
filed statement of intended points bars her from raising the point on appeal.
       
In construing section 263.405(b), this court has held that the provisions in the
statute requiring an appellant to file a statement of the points on which she
intends to appeal are not jurisdictional.(11)
We have also held that "the failure to include a subject matter
jurisdiction complaint in the statements of points on appeal does not deprive us
of our jurisdiction to review the merits of the complaint" and that
"appellants did not waive their right to complain about the trial court's
lack of subject matter jurisdiction by failing to include the [points] in their
statements of points on appeal."(12) 
We now extend those holdings to expressly hold that a party's failure to include
a particular point or points in the statement of points filed under section
263.405(b) does not waive her right to raise such points on appeal, as long as
she complies with the procedural requirement to file a statement of points and
the appellee does not establish prejudice.(13)
       
CPS asks us to analogize the 263.405(b) requirements to those of Texas Rule of
Appellate Procedure 34.6(c), governing partial reporter's records,(14)
citing a case in which this court held that strict compliance with rule 34.6(c)
is necessary to preserve points for appellate review.(15) 
But the Texas Supreme Court has expressly rejected the idea that strict
compliance with that rule is necessary absent a showing of prejudice.(16)
       
We have previously stated that the purpose of section 263.405(b) "was to
address post-judgment appellate delays, correct provisional inconsistencies, and
provide a mechanism through which" the trial court can be compelled to
timely set a case for trial.(17)  The
purpose was not to constrict the appellate rights of parents. We therefore
decline to impose a death penalty sanction for failing to raise a particular
point in the statement of intended points when the legislature chose not to
impose such a penalty and when the appellee cannot demonstrate prejudice. 
Barring an appellant from raising a point on appeal that did not appear in the
statement of intended points filed in the trial court would be unfair,
considering that the statement of intended points is due within fifteen days of
the date the final order is signed, but the reporter's record is not due until
sixty days after the judgment is signed.(18) 
Such a bar would also appear to insulate all trial error occurring after the
fifteen-day deadline except error involved in orders denying indigence claims or
finding appeals frivolous.(19)  That is,
with such a bar in place, it appears that a litigant could no longer appeal, for
example, the denial of a timely filed motion for new trial unless it was filed
and ruled upon before the statement of intended points was due. Such a result
would be absurd.
       
In statutory construction, we presume the legislature intended a just and
reasonable result.(20)  We do not construe
a statute in a manner that will lead to a foolish or absurd result when another
alternative is available.(21)  We therefore
hold that a point's absence from a statement of intended points filed in the
trial court does not bar our consideration of the point on appeal when an
appellee does not demonstrate prejudice.  CPS has not alleged or
demonstrated that it was prejudiced by the omission of this point from Evelyn's
statement of points; we shall therefore address it.
       
In her discussion of this point, Evelyn complains that toxicology reports
showing that the children had cocaine in their systems are hearsay, that the
sponsoring affidavits and the records themselves indicate a lack of
trustworthiness, that there is no evidence that the tests conducted were the
standard tests used to detect the presence of cocaine, that there is no evidence
that the tests conducted were based on reliable scientific principles or
methods, that there is no evidence that appropriate procedures were used when
conducting the tests, and that there is no evidence establishing a chain of
custody from the time the samples were taken until the time they were tested.
She further complains that there is no evidence that the doctor named in the
reports conducted the test or was qualified to do so, nor is there evidence that
the doctor had personal knowledge of the tests or test results. Finally, she
complains that the older three children were tested in anticipation of
litigation, not for medical treatment.
       
At trial, Evelyn objected on the basis of relevancy, authenticity, hearsay, and
"improper predicate."  Thus, most of her complaints on appeal do
not comport with her objections at trial.(22)
Only the hearsay objection was made at trial and on appeal.  We need
not address whether the trial court erred in overruling Evelyn's hearsay
objection, however, because error in admitting evidence is generally harmless if
the contested evidence is merely cumulative of properly admitted evidence.(23) 
Evidence that all four children had cocaine in their systems came in without
objection at other points in the trial. Thus, even if the trial court did err by
admitting the reports, such error was harmless. Consequently, we overrule
Evelyn's second point.
Factual
Sufficiency
       
In her third point, Evelyn contends that the evidence is factually insufficient
to support the jury's three findings.  We hold that the evidence is
factually sufficient to support the jury's findings.
Standard of Review
       
A parent's rights to "the companionship, care, custody and management"
of his or her children are constitutional interests "far more precious than
any property right."(24)  But these
rights are not absolute. "Just as it is imperative for courts to recognize
the constitutional underpinnings of the parent-child relationship, it is also
essential that emotional and physical interests of the child not be sacrificed
merely to preserve" the parental rights.(25) 
In a termination case, the State seeks to end parental rights permanently--to
divest the parent and child of all legal rights, privileges, duties, and powers
normally existing between them, except for the child's right to inherit.(26) 
We strictly scrutinize termination proceedings and strictly construe involuntary
termination statutes in favor of the parent.(27)
       
In proceedings to terminate the parent-child relationship brought under section
161.001 of the family code, the petitioner must establish one or more of the
acts or omissions enumerated under subdivision (1) of the statute and must also
prove that termination is in the best interest of the child.(28) 
Both elements must be established; termination may not be based solely on the
best interest of the child as determined by the trier of fact.(29)
       
Termination of parental rights is a drastic remedy and is of such weight and
gravity that due process requires the petitioner to justify termination by
"clear and convincing evidence."(30) 
This intermediate standard falls between the preponderance standard of ordinary
civil proceedings and the reasonable doubt standard of criminal proceedings.(31) 
It is defined as the "measure or degree of proof that will produce in the
mind of the trier of fact a firm belief or conviction as to the truth of the
allegations sought to be established."(32)
       
The higher burden of proof in termination cases alters the appellate standard of
factual sufficiency review.(33)  "[A]
finding that must be based on clear and convincing evidence cannot be viewed on
appeal the same as one that may be sustained on a mere preponderance."(34) 
In considering whether the evidence of termination rises to the level of being
clear and convincing, we must determine "whether the evidence is such that
a factfinder could reasonably form a firm belief or conviction" that the
grounds for termination were proven.(35) 
Our inquiry here is whether, on the entire record, a factfinder could reasonably
form a firm conviction or belief that the parent violated one of the conduct
provisions of section 161.001(1) and that the termination of the parent's
parental rights would be in the best interest of the child.(36) 
If multiple conduct grounds are alleged for termination, the evidence is
factually sufficient if it factually supports just one of the alleged conduct
grounds.(37)
Endangerment
       
The petition for termination alleged and the jury found that Evelyn knowingly
placed or knowingly allowed the children to remain in conditions or surroundings
that endangered their physical or emotional well-being and that she engaged in
conduct or knowingly placed the children with persons who engaged in conduct
that endangered the children's physical or emotional well-being.(38) 
Endangerment means to expose to loss or injury, to jeopardize.(39) 
It can occur through both acts and omissions.(40) 
Neglect can be just as dangerous to the child's emotional and physical health as
intentional abuse.(41)
       
Under subsection D, evidence must show that the child's environment is a source
of endangerment.(42)  In some
circumstances, the parent's conduct may create that dangerous environment.(43) 
Subsection E focuses on the parent's conduct alone, including acts and
omissions.(44)  While the endangerment must
be a direct result of the parent's course of conduct, the conduct does not have
to be directed toward the child, nor does the child have to suffer actual injury
for the finding to be upheld.(45) 
Similarly, the conduct does not have to cause a concrete threat of injury to the
child.(46)  If the evidence shows that the
parent has engaged in a course of conduct which has the effect of endangering
the child, then the finding under subsection E may be upheld.(47)
       
Finally, a parent's actions or inactions that endanger the other parent or
another child can sufficiently support the termination of parental rights to the
child before the court.(48)  While the
child's presence during the parent's violent or neglectful conduct directed at
the other parent or siblings is evidence of his endangerment, his presence is
not necessary for the endangerment finding to be upheld.(49) 
If a parent abuses or neglects the other parent or children, that conduct can be
used to support a finding of endangerment even against a child who was not yet
born at the time of the conduct.(50)
       
CPS received a complaint in September 2000 that the third child, D.D.H., the
youngest at the time, was very dirty and that J.J.H., who was around two at the
time, could not walk or talk.  Within a week, another complaint alleged
that the family's house was condemned, that there was no running water, and that
the children were asking neighbors for food and water.  The complaint
alleged that the children wore the same clothes for weeks at a time and that
they stank.  Allegedly, the parents were at home all day.  When CPS
investigated the two complaints at what appeared to be a one-bedroom home on
East Mulkey, W.J.H., Sr. told the investigator that Evelyn and the children were
at her mother's home.  The investigator understood that they were only away
for the day.  The investigator observed that the electricity was off, there
was no running water, wires were exposed, there were holes in the ceiling, the
floor was rotting, and car parts were on the floor, accessible to the children. 
Lots of bottles, some empty, some closed, some turned over, were also on the
floor.  The house was dirty, and garbage, clothes, and old food were all
over the kitchen floor.  Roaches were running around through the kitchen
area, and in and out of the refrigerator.  The hallway looked like it was
under construction, missing part of a wall.  The bathroom was in similar
disarray, the tub was dirty, and excrement was in the toilet.
       
The investigator wrote a Child Safety Plan that stated that the children could
not go back to the Mulkey address until it was appropriate, all utilities were
on, and CPS had approved it.  The parents agreed to the plan.  About a
month later, the investigator went back to the Mulkey home.  Although some
progress had been made, the house was still in disarray, and the investigator
still considered it unsafe and inhabitable.  While Evelyn and the children
stayed with various relatives temporarily, these placements did not provide a
permanent remedy for the housing crisis.
       
In June 2001, while the living situation was still unsettled and CPS was still
working with the family, all four children were exposed to cocaine in their
temporary home with an aunt, Edna.  As a result of that exposure, all four
children tested positive for cocaine.  After the tests, Edna told Evelyn
that 

she knew how the baby got the cocaine in
  her system.  She said sometimes when she would be done smoking cocaine,
  she would get the baby and be playing with the baby, and the baby would grab
  her hands and put her hands in the baby's mouth.  She told [Evelyn] that
  she massaged the baby's gums with her pinky finger.  She said she didn't
  know it was messing with the baby.

W.J.H., Sr.
admitted to smoking crack cocaine at home while the children were present. 
Evelyn was shocked to hear that the children had cocaine in their systems. 
But Evelyn also admitted that she knew both W.J.H., Sr. and Edna were smoking
crack cocaine in the home while caring for the children.  Dr. Horner
testified that a child with cocaine in her system is being abused by someone. 
He also discussed the negative effects of cocaine on the body.  The CPS
caseworker testified that exposure to crack endangers a child's well-being.
       
Other evidence showed that the children's medical needs were being neglected. 
After the investigator visited the home on Mulkey in September 2000, she
immediately went to the grandmother's house to see the children.  They were
all clean, clothed well, and in good shape physically.  She did note that
the two-year-old was scooting on the floor, and Evelyn told her that he could
not walk or talk yet.  Evelyn also admitted to her that the children were
behind on their immunizations.  The youngest child at the time, D.D.H., had
not been to the doctor since he was two weeks old; he was about eight months old
at the time of the visit.  The two-year-old had not been to the doctor
since he was about four months old.  Evelyn was pregnant with D.N.H. at
this time.  Evelyn did not seek prenatal care with D.N.H., despite being
ordered to do so. D.N.H., born January 27, 2001, returned to the doctor for the
first time on April 24, 2001.  J.J.H., who has cerebral palsy, went almost
two years without a doctor's visit.  CPS had to remind Evelyn to make
medical appointments for the children, and she and the children did not attend
two-thirds of them.  While family preservation was involved with the case,
the baby lost consciousness, after which cocaine was found in her urine. 
Additionally, J.J.H. suffered burns that blistered and resulted in thick scabs;
Evelyn did not think medical care was needed.  CPS provided antibiotic
cream.
       
Based on the evidence before us, we conclude that "the evidence is such
that a factfinder could reasonably form a firm belief or conviction"(51)
that Evelyn knowingly placed or knowingly allowed the children to remain in
conditions or surroundings that endangered their physical or emotional
well-being and that Evelyn engaged in conduct or knowingly placed the children
with persons who engaged in conduct that endangered the children's physical or
emotional well-being. The evidence is thus factually sufficient to support the
jury's findings on the conduct grounds.
Best Interest
       
Nonexclusive factors that the trier of fact in a termination case may use in
determining the best interest of the child include:

(1)    
  the desires of the child;
(2)     the
  emotional and physical needs of the child now and in the future;
(3)     the
  emotional and physical danger to the child now and in the future;
(4)     the parental
  abilities of the individuals seeking custody;
(5)     the programs
  available to assist these individuals to promote the best interest of the
  child;
(6)     the plans
  for the child by these individuals or by the agency seeking custody;
(7)     the
  stability of the home or proposed placement;
(8)     the acts or
  omissions of the parent which may indicate that the existing parent-child
  relationship is not a proper one; and
(9)     any excuse
  for the acts or omissions of the parent.(52)

These factors
are not exhaustive; some listed factors may be inapplicable to some cases; other
factors not on the list may also be considered when appropriate.(53) 
Furthermore, undisputed evidence of just one factor may be sufficient in a
particular case to support a finding that termination is in the best interest of
the children.(54)  On the other hand, the
presence of scant evidence relevant to each Holley factor will not
support such a finding.(55)
       
As detailed above, the evidence at trial showed that Evelyn knowingly left her
children at home in the care of their father and aunt while they smoked crack,
that she neglected her children's medical needs, and that she did not provide
stable, safe housing for them.  The evidence also demonstrated that she
visited with the children regularly, completed a psychological evaluation, and
completed parenting classes.  According to the testimony, however, she
neglected to obtain steady employment and stable, safe housing; she also failed
to follow through on the steps necessary to obtaining public assistance and
failed to complete other life skills classes required by her service plan. 
Three of the children have lived together in one foster home since the removal;
this foster home is a potential adoptive placement, according to the CPS
caseworker.  J.J.H., the child with disabilities, is in a therapeutic home
with a foster parent who has had training in providing for his special needs. 
There is no indication that he would be adopted along with his siblings. 
Despite this disturbing fact, when considering all of the evidence, we must
conclude that the jury "could reasonably form a firm belief or
conviction"(56) that termination of
Evelyn's parental rights is in the children's best interest.  The evidence
is thus factually sufficient to support the jury finding on the issue of best
interest.  Because we have held that the evidence is factually sufficient
to support the jury findings, we overrule Evelyn's third point.
Conclusion
       
Having overruled all of Evelyn's points, we affirm the trial court's judgment.
 
   
                                                        LEE
ANN DAUPHINOT
   
                                                        JUSTICE
 
PANEL B: DAUPHINOT, GARDNER, and WALKER,
JJ.
DELIVERED: June 19, 2003

1. See Tex. Fam. Code Ann. § 161.001(1)(D), (E),
(2) (Vernon 2002).
2. See Tex. Dep't of Human Servs. v. E.B., 802
S.W.2d 647, 648 (Tex. 1990) (approving separate broad-form question for each
child); In re J.M.M., 80 S.W.3d 232, 245, 250 (Tex. App.--Fort Worth
2002, pet. denied) (same) (disapproved of on other grounds by In re J.F.C.,
96 S.W.3d 256, 267 (Tex. 2003)).
3. See E.B., 802 S.W.2d at 648; J.M.M.,
80 S.W.3d at 245, 250; see also Comm. on Pattern Jury Charges, State
Bar of Tex., Texas Pattern Jury Charges (Family) PJC 218.1 & cmt. (2002).
4. State Dep't of Highways & Pub. Transp. v. Payne,
838 S.W.2d 235, 241 (Tex. 1992) (op. on reh'g); Tex. R. Civ. P. 274.
5. Payne, 838 S.W.2d at 241; see Rowe v. Rowe,
887 S.W.2d 191, 198 (Tex. App.--Fort Worth 1994, writ denied) (holding objection
first made in postverdict motion to disregard jury findings untimely).
6. See Casteel-Diebolt v. Diebolt, 912 S.W.2d
302, 304 (Tex. App.--Houston [14th Dist.] 1995, no writ) (holding
that appellant who agreed to jury charge is estopped from complaining on appeal
that charge was defective).
7. See Pat Baker Co. v. Wilson, 971 S.W.2d 447,
450 (Tex. 1998) (holding appellate court cannot reverse a case on a ground not
presented in the briefs); see also J.F.C., 96 S.W.3d at 259 (holding
that the concept of fundamental error cannot be used to bypass rule 279); Wal-Mart
Stores, Inc. v. Alexander, 868 S.W.2d 322, 328 (Tex. 1993) (stating that
fundamental error exists "in those rare instances in which the record shows
the court lacked jurisdiction or that the public interest is directly and
adversely affected as that interest is declared in the statutes or the
Constitution of Texas").
8. Tex. Fam. Code Ann. § 263.405(b).
9. Id.
10. Holick v. Smith, 685 S.W.2d 18, 20-21 (Tex.
1985); In re D.R.L.M., 84 S.W.3d 281, 288 (Tex. App.--Fort Worth 2002,
pet. denied); In re D.T., 34 S.W.3d 625, 629 (Tex. App.--Fort Worth
2000, pet. denied).
11. D.R.L.M., 84 S.W.3d at 290-91.
12. In re J.B.W., 99 S.W.3d 218, 221 (Tex.
App.--Fort Worth 2003, pet. filed).
13. See Bennett v. Cochran, 96 S.W.3d 227, 229
(Tex. 2002) (stating that an appellant who requested a partial record but
completely failed to submit a statement of points under Texas Rule of Appellate
Procedure 34.6(c) would automatically lose on appeal, but adopting a relaxed
approach and rejecting strict compliance with the rule "when a rigid
application . . . would result in denying review on the merits, even though the
appellee has not established any prejudice").
14. See Tex. R. App. P. 34.6(c).
15. See CMM Grain Co. v. Ozgunduz, 991 S.W.2d
437, 439 (Tex. App.--Fort Worth 1999, no pet.); see also In re R.C., 45
S.W.3d 146, 148 (Tex. App.--Fort Worth 2000, no pet.), overruled by Bennett,
96 S.W.3d at 229.
16. See Bennett, 96 S.W.3d at 229.
17. D.R.L.M., 84 S.W.3d at 289.
18. Tex. Fam. Code Ann. § 263.405(f).
19. See id. 263.405(g).
20. Tex. Gov't Code Ann. § 311.021(3) (Vernon 1998); D.R.L.M.,
84 S.W.3d at 290.
21. D.R.L.M., 84 S.W.3d at 290.
22. See Banda v. Garcia, 955 S.W.2d 270, 272
(Tex. 1997) (holding that complaint on appeal must be same as that raised in
trial court and that appellate court cannot reverse based on complaint not
raised in trial court); see also Seymour v. Gillespie, 608 S.W.2d 897,
898 (Tex. 1980) (stating that "[a] general objection to an insufficient
predicate will not suffice").
23. Mancorp, Inc. v. Culpepper, 802 S.W.2d 226,
230 (Tex. 1990); City of Keller v. Wilson, 86 S.W.3d 693, 709 (Tex.
App.--Fort Worth 2002, pet. filed).
24. Santosky v. Kramer, 455 U.S. 745, 758-59,
102 S. Ct. 1388, 1397 (1982).
25. In re C.H., 89 S.W.3d 17, 26 (Tex. 2002).
26. TEX.
FAM. CODE
ANN. § 161.206(b); Holick,
685 S.W.2d at 20.
27. Holick, 685 S.W.2d at 20-21; D.T.,
34 S.W.3d at 630.
28. TEX.
FAM. CODE
ANN. § 161.001; Richardson
v. Green, 677 S.W.2d 497, 499 (Tex. 1984); Swate v. Swate, 72
S.W.3d 763, 766 (Tex. App.--Waco 2002, pet. denied).
29. Tex. Dep't of Human Servs. v. Boyd, 727
S.W.2d 531, 533 (Tex. 1987).
30. TEX.
FAM. CODE
ANN. §§ 161.001,
161.206(a); In re G.M., 596 S.W.2d 846, 847 (Tex. 1980).
31. G.M., 596 S.W.2d at 847; D.T., 34
S.W.3d at 630.
32. Tex. Fam. Code Ann. § 101.007.
33. C.H., 89 S.W.3d at 25.
34. Id.
35. Id.
36. Id. at 28.
37. In re A.R.R., 61 S.W.3d 691, 698
(Tex. App.--Fort Worth 2001, pet. denied) (disapproved of on other grounds by C.H.,
89 S.W.3d at 26).
38. See Tex. Fam. Code Ann. § 161.001(1)(D),
(E).
39. Boyd, 727 S.W.2d at 533; see also In re
M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per curiam).
40. Phillips v. Tex. Dep't of Protective &
Regulatory Servs., 25 S.W.3d 348, 354 (Tex. App.--Austin 2000, no pet.).
41. Phillips, 25 S.W.3d at 354; M.C.,
917 S.W.2d at 270.
42. Tex. Fam. Code Ann. § 161.001(1)(D); D.T.,
34 S.W.3d at 632.
43. In re D.M., 58 S.W.3d 801, 811-12 (Tex.
App.--Fort Worth 2001, no pet.).
44. Id.
45. Boyd, 727 S.W.2d at 533; D.M., 58
S.W.3d at 811.
46. D.M., 58 S.W.3d at 811; Dir. of Dallas
County Child Protective Servs. Unit v. Bowling, 833 S.W.2d 730, 733 (Tex.
App.--Dallas 1992, no pet.).
47. D.M., 58 S.W.3d at 811.
48. Lucas v. Tex. Dep't of Protective &
Regulatory Servs., 949 S.W.2d 500, 503 (Tex. App--Waco 1997, writ denied)
(disapproved of on other grounds by J.F.C., 96 S.W.3d at 267); Bowling,
833 S.W.2d at 733; Clark v. Clark, 705 S.W.2d 218, 219 (Tex.
App.--Dallas 1985, writ dism'd); see also D.T., 34 S.W.3d at 636-37
(stating that "evidence of conduct before a child is born, as well as
evidence as to how a parent has treated another child or spouse is relevant
regarding whether a course of conduct . . . has been established").
49. Lucas, 949 S.W.2d at 503 (holding Lucas's
sexual abuse of one child endangered all of his children living in the home at
the time abuse occurred); Bowling, 833 S.W.2d at 732-34; see
Navarrette v. Tex. Dep't of Human Resources, 669 S.W.2d 849, 850 (Tex.
App.--El Paso 1984, no writ) (upholding termination of parental rights over
child taken into custody from hospital after birth who was not subjected to
deplorable living conditions of six siblings); In re B.J.B., 546 S.W.2d
674, 675 (Tex. Civ. App.--Texarkana 1977, writ ref'd n.r.e.) (upholding
termination of father's parental rights to daughters playing in bedroom while he
stabbed mother in kitchen); but see Lane v. Jefferson County Child Welfare
Unit, 564 S.W.2d 130, 132 (Tex. Civ. App.--Beaumont 1978, writ ref'd n.r.e.),
overruled by In re B.B., 971 S.W.2d 160 (Tex. App.--Beaumont
1998, writ denied).
50. D.M., 58 S.W.3d at 812; Bowling,
833 S.W.2d at 734 (treating evidence of sexual abuse of older son as evidence of
endangerment of child not yet born at the time); Clark, 705 S.W.2d at
219; Navarette, 669 S.W.2d at 850.
51. C.H., 89 S.W.3d at 25-26.
52. Holley v. Adams, 544 S.W.2d 367, 371-72
(Tex. 1976).
53. C.H., 89 S.W.3d at 27.
54. Id.
55. Id.
56. C.H., 89 S.W.3d at 25-26.